COOPER, Justice,
dissenting.
I dissent because federal law preempts us from construing our Workers’ Compensation Act to create an employer/employee relationship between an AmeriCorps volunteer and the volunteer’s AmeriCorps contracting agency, e.g., Homeless and Housing Coalition of Kentucky (HHCK). AmeriCorps was created under the National and Community Service Act of 1990 (NCSA). 42 U.S.C. §§ 12501-12572. HHCK administered the AmeriCorps program in which claimant participated, and it is undisputed that HHCK received monetary assistance from AmeriCorps. 42 U.S.C. § 12511(17) provides:
(17) Participant
(A) In general
The term “participant” means—
(i) for purposes of division C of this subchapter, an individual in an approved national service position; and
(ii) for purposes of any other provision of this chapter, an individual enrolled in a program that receives assistance under this subchapter.
(B) Rule

A participant shall not be considered to be an employee of the program in which the participant is enrolled.

(Emphasis added.)
A situation similar to the case sub judice arose in Twombly v. Ass’n of Farmworker Opportunity Programs, 212 F.3d 80 (1st Cir.2000). The Maine Workers’ Compensation Board, in the original action, held that 42 U.S.C. § 12511(17)(B) precluded it from considering an AmeriCorps participant as an employee of her AmeriCorps contracting agency. However, the United States Court of Appeals for the First Circuit held that the contracting agency was bound to uphold its part of the written agreement with the participant to provide a stipend and benefits including “health and medical coverage, child care if needed, [and] worker’s compensation.” Id. at 81, 85-86. (Emphasis added.) Appellant’s contract with HHCK contains no such provision and Appellant admitted that no one told him that he would be covered by workers’ compensation. Moreover, as required by the NCSA, HHCK provided Appellant with a basic health care policy, 42 U.S.C. § 12594(d)(1), which has paid benefits to Appellant.
Imposing a duty upon HHCK to provide Appellant with workers’ compensation coverage by categorizing him as an employee of HHCK is preempted by the NCSA.
“[W]here the federal government, in the exercise of its superior authority in this field, has enacted a complete scheme of regulation and has therein provided a standard ..., states cannot, inconsistently with the purpose of Congress, conflict or interfere with, curtail or complement, the federal law, or enforce additional or auxiliary regulations.”
Hines v. Davidowitz, 312 U.S. 52, 66-67, 61 S.Ct. 399, 404, 85 L.Ed. 581 (1941) (construing the Supremacy Clause, U.S. Const, art. VI, cl. 2). See also Davis v. Elmira Sav. Bank, 161 U.S. 275, 283, 16 S.Ct. 502, 503, 40 L.Ed. 700 (1896) (applying the Supremacy Clause). Thus, it was held in United States v. Connors, 634 F.Supp. 484 (S.D.Ohio 1985), that the preemption doctrine precluded Ohio from deeming participants in the Foster Grandparent Program employees for purposes of Ohio’s Workers’ Compensation Act in direct conflict with a provision of the Domestic Volunteer Services Act, 42 U.S.C. § 5058, which created the Foster Grandparents Program. Id. at 488-89. See also Murray State Coll. v. Akins, 794 P.2d 1218,1220 (Okla.Ct.App.1990) (same).
*415The NCSA defines its purposes as follows:
(1) [M]eet the unmet human, educational, environmental, and public safety needs of the United States, without displacing existing workers;
(2) renew the ethic of civic responsibility and the spirit of community throughout the United States;
(3) expand educational opportunity by rewarding individuals who participate in national service with an increased ability to pursue higher education or job training;
(4) encourage citizens of the United States, regardless of age, income, or disability, to engage in full-time or part-time national service;
(5) reinvent government to eliminate duplication, support locally established initiatives, require measurable goals for performance, and offer flexibility in meeting those goals;
(6) expand and strengthen existing service programs with demonstrated experience in providing structured service opportunities with visible benefits to the participants and community;
(7) build on the existing organizational service infrastructure of Federal, State, and local programs and agencies to expand full-time and part-time service opportunities for all citizens; and
(8) provide tangible benefits to the communities in which national service is performed.
42 U.S.C.A. § 12501(b). Perhaps Congress believed that local AmeriCorps contracting agencies could not financially survive to accomplish these lofty goals if saddled with state workers’ compensation insurance premiums. Regardless, Congress has occupied this particular field and preempted our authority to require HHCK to provide workers’ compensation coverage for its volunteer participants.
Accordingly, I dissent.
KELLER, J., joins this dissenting opinion.